              Case 2:21-cv-00471-TLN-DB Document 5 Filed 06/14/21 Page 1 of 2


 1
     A PROFESSIONAL CORPORATION
 2   Carl L. Fessenden, SBN 161494
     350 University Ave., Suite 200
 3
     Sacramento, California 95825
     TEL: 916.929.1481
 4
     FAX: 916.927.3706
 5
     Attorneys for Defendant
 6   COUNTY OF NEVADA
     Exempt from Filing Fees Pursuant to Government Code § 6103
 7
 8                                        UNITED STATES DISTRICT COURT
                                                EASTERN DISTRICT
 9
10   YVONNE EVANS and BILL EVANS,                         CASE NO. 2:21-CV-00471-TLN-DB
11                    Plaintiffs                          STIPULATION FOR EXTENSION OF
12   v.                                                   TIME AND ORDER

13   COUNTY OF NEVADA, a public entity,
     KEITHER ROYAL, in his individual                     Complaint Filed: 3/15/21
14   capacity and an individual, and DOES 1
15   through 10.inclusive,

16               Defendants.
     ___________________________________/
17
18
19           On June 9, 2021, Plaintiff served the complaint in this action on the County of Nevada. The

20   parties to this action are also involved in another related litigation, Evans v. County of Nevada, et al.

21   filed in State Court, County of Nevada. There is a mediation set in that case for July 9, 2021. If a

22   settlement is reached during that mediation, this matter will also be resolved. Therefore, the parties

23   stipulate and agree that:

24            1.      The County does not need to respond to the complaint until 20 days after the completion

25   of the mediation, and

26           2.       Service of defendant Sheriff Royal can be put off until after the mediation

27   IT IS SO STIPULATED.

28   ///


                                                         1

                                      STIPULATION FOR EXTENSION OF TIME AND ORDER
            Case 2:21-cv-00471-TLN-DB Document 5 Filed 06/14/21 Page 2 of 2


     Date: June 11, 2021            PORTER SCOTT
 1
                                          A PROFESSIONAL CORPORATION
 2
 3                                        By __/s/Cral L. Fessenden__________
                                               Carl L. Fessenden
 4
                                               Attorney for Defendants
 5
 6
     Date: June 11, 2021            LAW OFFICES OF KERRY S. SCHAFFER
 7
 8                                        By __/s/Kerry S. Schaffer (Authorized on 6/11/21)_____
 9                                             Kerry S. Schaffer
                                               Attorney for Plaintiffs
10
11
12
13                                        ORDER

14
     IT IS SO ORDERED.
15
16   Date: June 14, 2021
17                                                      Troy L. Nunley
                                                        United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                              2

                           STIPULATION FOR EXTENSION OF TIME AND ORDER
